Citation Nr: 1527740	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2013; a statement of the case was issued in December 2013; and a substantive appeal was received in December 2013.   


FINDING OF FACT

Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2012 letter (Virtual VA), the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2012, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a March 2012 correspondence, the Veteran stated that he served two years with an artillery unit as a sound ranging crewman with constant exposure to artillery fire.  He also stated that he did not have the benefit of hearing protection.  He stated that tinnitus began at that time and has continued to the present.  He admitted that he had some post service noise exposure, but not to the extent that he did in the military.  

The service personnel records substantiate the Veteran's contention that he was in the artillery.  The service treatment records, however, fail to reflect any findings attributed to tinnitus.  To the contrary, upon separation from service in October 1967, the Veteran completed a Report of Medical History.  In it, he denied, by checked box, that he had any ear trouble.  The Board notes that the separation examination revealed partial deafness in both ears and that the RO granted service connection for hearing loss in the left ear.

The Veteran underwent a VA examination in November 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was range crewman in the Army from 1965 to 1967.  He denied being in combat but reported being exposed to cannon fire, shell bursts, and a breach blast from an M-60 machine gun.  He denied having hearing protection for any of the noise exposure.  Upon separation from service, the Veteran worked as a filing clerk for TWA for a year and a half, and then worked for the Fire Department for 32 years.  Recreationally, he admitted to hunting, using power tools, and owning a motorcycle for the past 20 years.  

The Veteran reported that the onset of tinnitus was approximately 10 years prior to the examination.  He stated that it is constant, but only noticeable in quiet environments.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure.  He noted that the Veteran was unable to correlate its onset to a particular event during his tour of duty, and that it began approximately 30 years after military service.  The examiner noted that there were no findings of tinnitus in the service treatment records.   

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  Tinnitus is a subjective symptom that cannot be verified objectively.  However, the Board finds the Veteran both competent and credible in his contention that he experiences tinnitus.  

It is the second and third elements of service connection in which the Veteran's claim falls short.  With regards to the second element, the Board concedes that the Veteran was exposed to excessive noise during service.  However, whether such exposure caused an injury or disease is in doubt.    

The service treatment records lack the documentation to identify a chronic disability in service.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

At the outset, the Board notes the gap of approximately 45 years between the Veteran's separation from service and the first mention of tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  In a March 2012 correspondence, the Veteran stated that he was exposed to excessive noise during service and that tinnitus began at that time and has been continuous since then.  However, the service treatment records fail to reflect any findings attributed to tinnitus, and the Veteran specifically denied any ear problem upon separation from service.  Moreover, at his November 2012 VA examination, he stated that the onset of tinnitus was approximately 30 years after service.

Additionally, it is noted that the Veteran did not file a claim of service connection for tinnitus until 2012 (approximately 45 years after he separated from service).  Had he been experiencing chronic tinnitus since service it would be reasonable to expect that he would have filed a claim sooner.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current tinnitus is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in November 2012 concluded that the Veteran's tinnitus was less likely than not related to service because there was no evidence of it in service, the Veteran could not correlate its onset to a particular event during service, and it did not begin until approximately 30 years after discharge from service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.   Moreover, it was accompanied by a clear rationale and no other competent medical evidence of record refutes that opinion.  

The Veteran himself believes that his current tinnitus is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of tinnitus (first noticed 35 years after service) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


